OFFiaiao®p^,5SR@fjC|§BTr^F L -   .
                                                                                      *


                                                                                      :.asr
            STATE OF TEXAS
            PENALTY FOR
                                                        0 2 1M       9 PP./®0
            PRIVATE USE                                 0004279596     DEC04 2014
12/3/2014                                               MAILED FROM ZIP CODE 78 701
SMITH, MICHAEL A      Tr. Ct. No\C'371 -010310-0788049-F           WR-60,426-10
The Court has dismissed without written order this subsequent application for a writ
of habeas corpus. TEX. CODE CRIli/r-PR0C?-Art 11.07, Sec. 4(a)-(c).
                      / ,        * '- ^                      Abel Acosta, Clerk

                                                    -TDC #1036085